Case 3:00-cv-00210-CRS Document 641-1 Filed 04/21/21 Page 1 of 1 PageID #: 7720




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY

    ALICIA M. PEDREIRA, et al.,        )
                                       )
               Plaintiffs,             )
                                       )
    v.                                 )                Civil Action No. 3:00-CV-210-S
                                       )
    SUNRISE CHILDREN’S SERVICES, INC., )                Electronically Filed
    F/K/A KENTUCKY BAPTIST HOMES       )
    FOR CHILDREN, INC., et al.,        )
                                       )
               Defendants.             )
                                       )

                                              ORDER

           This matter comes before the Court on the joint motion by Plaintiffs and the

    Commonwealth Defendants for an extension of time to reply to Sunrise’s opposition to

    Plaintiffs’ and the Commonwealth Defendants’ joint motion for voluntary dismissal with

    prejudice. The Court, having considered the motion, hereby ORDERS that the motion is

    GRANTED. Plaintiffs’ and the Commonwealth Defendants’ reply in support of their joint

    motion for voluntary dismissal with prejudice shall be filed on or before May 18, 2021.



    Dated: ________________, 2021                              __________________________
                                                                 United States District Judge
